927 N.E.2d 349 (2010)
In the Matter of Failure to Comply with CONTINUING Legal EDUCATION REQUIREMENTS and/or Nonpayment of Attorney Registration Fees.
No. 94S00-1005-MS-259.
Supreme Court of Indiana.
May 14, 2010.

ORDER OF SUSPENSION OF CERTAIN ATTORNEYS FOR FAILURE TO PAY ATTORNEY REGISTRATION FEES and/or FAILURE TO COMPLY WITH CONTINUING LEGAL EDUCATION REQUIREMENTS
The Clerk of the Court has notified this Court that certain attorneys have failed either to pay the annual registration fee required for them to be licensed to practice law in Indiana, or to file an exemption affidavit as contemplated by Indiana Admission and Discipline Rule 2. In addition, the Indiana Commission for Continuing Legal Education has notified the Court that certain attorneys have failed to comply with the continuing legal education requirements of Admission and Discipline Rule 29, Sections 3 or 10.
The Court finds that the attorneys listed on Exhibit A, which is attached to and expressly made a part of this order, have not complied with the Admission and Discipline Rules mentioned above, the basis or bases of their noncompliance being listed to the immediate right of each attorney's bar number. Accordingly, this Court finds that such attorneys should be and therefore ARE SUSPENDED from the practice of law in the State of Indiana.
Although the suspension is effective as of the date of this order for purposes of the reinstatement procedures that must be followed and/or any reinstatement fees that must be paid for reinstatement, the Court directs that the proscription against the actual practice of law will go into effect at 11:59 p.m. on Monday, June 7, 2010. The delay from the date of this order to the suspension date is for the sole purpose of allowing time for copies of this order to be sent, received, and acted upon by the suspended attorneys. Any attorney whose name appears on Exhibit A may be reinstated by complying with the applicable reinstatement procedures and by paying any applicable penalties. The reinstatement procedure for nonpayment of attorney fees can be found in Indiana Admission and Discipline Rule 2(h). The reinstatement procedure for failure to comply with continuing legal education requirements can be found in Indiana Admission and Discipline Rule 29, section 10(b). These rules can be found at http:// www.in.gov/judiciary/rules/ad_dis/index. html.
Certain attorneys may have asked the Commission for extensions of time within which to comply with the Rules governing continuing legal education requirements. If the Commission has decided that sufficient reasons exist to grant an extension, as provided in Admission and Discipline Rule 29, Section 8, then the attorney's name will not appear on the list of suspended attorneys attached to this order.
The Clerk of this Court is directed to forward a copy of this Order and the suspension list, Exhibit A, to the Executive Secretary of the Indiana Supreme Court Disciplinary Commission; to the Executive Director of the Indiana Board of Law Examiners; to the Executive Director of the Indiana Commission for Continuing Legal Education; to the Supreme Court Administrator; to the Executive Director of State Court Administration; to the Indiana State Bar Association; to the Clerk of the U.S. District Court for the Southern District of Indiana; to the Clerk *350 of the U.S. District Court for the Northern District of Indiana; to all Clerks of the Circuit Courts of this State who, with the aid of the Judge of the Circuit Court in which that Clerk serves, shall post this Order for examination by the members of the bar; and to each of the attorneys listed on Exhibit A whose address is on the roll of attorneys.
All Justices concur.
            Exhibit A
Allen County
2616-02 Fees
ERNEST MELVIN BEAL JR
1515 MAGNAVOX WAY
FORT WAYNE, IN 46804
11958-71 Fees
HARRY WETHERILL FOSTER III
1817 SPY RUN AVENUE
FORT WAYNE, IN 46805
27148-90 Fees
RYAN MICHAEL HASLER
1630 W 275 N
ANGOLA, IN 46703
25246-02 CLE
TREVOR JAY HOBBS
3505 STONE CREEK RUN
FORT WAYNE, IN 46804
20530-02 CLE, Fees
R. MARK KEATON
P.O. BOX 11208
FORT WAYNE, IN XXXXX-XXXX
9734-02 Fees
JAMES MICHAEL O'HARA
P.O. BOX 2263
FORT WAYNE, IN 46801
Bartholomew County
1151-40 Fees
HAROLD WAYNE WEBSTER
1925 PARK VALLEY DRIVE
COLUMBUS, IN 47203
Boone County
7321-49 Fees
ROBERT WILLIAM GROSS
7325 HUNT CLUB DRIVE
ZIONSVILLE, IN 46077
5472-32 CLE
LANA MARIE KRUSE
628 NORTH LEBANON ST.
LEBANON, IN XXXXX-XXXX
Carroll County
20096-49 Fees
ROBERT JOHN DONAHUE
411 HERITAGE DRIVE NW
DELPHI, IN XXXXX-XXXX
Dearborn County
27480-15 Fees
HON. AVIS RIVERA
110 MAIN STREET
P.O. BOX 361
AURORA, IN 47001
Delaware County
16711-49 CLE, Fees
BRIAN MICHAEL FITZWATER
8401 NORTH TAHOE DRIVE
MUNCIE, IN 47303
10189-18 CLE
THOMAS DEAN MARGOLIS
309 NORTH HIGH STREET
MUNCIE, IN 47305
*351
20481-49 CLE
DOUGLAS KENNETH MAWHORR
112 EAST GILBERT STREET
MUNCIE, IN 47305
Floyd County
17337-22 Fees
MARY ANN PRESTIGIACOMO
SUITE 200, ELSBY BLDG.
NEW ALBANY, IN 47150
19545-22 Fees
CHARLES RICHARD RUSH
421 WEST 1ST STREET
NEW ALBANY, IN 47150
Grant County
21424-27 Fees
BEAU JACK WHITE
141 SOUTH ADAMS STREET
MARION, IN 46952
Hamilton County
16660-49 CLE
REBECCA KROEGER BROWNING
414 NORTH CONCORD LANE
CARMEL, IN 46032
4033-49 CLE
NICHOLAS THAYER BUSCHMANN
3594 TAHOE ROAD
CARMEL, IN 46033
25529-49 Fees
JEREMIAH DAVID CONLEY
6030 DADO DRIVE
NOBLESVILLE, IN 46062
16783-49 CLE
JI-QING LIU
11581 WESTBURY PLACE
CARMEL, IN 46032
22452-45 CLE
KAISER DARCEL LOWE
12719 TOUCHDOWN DRIVE
FISHERS, IN 46037
27997-49 Fees
JASMINE TENEILL PARSON
8495 SCENIC VIEW DRIVE
APT. 105
FISHERS, IN 46038
14064-47 CLE
CLIFFORD T. RUBENSTEIN
11550 N. MERIDIAN STREET
SUITE 115
CARMEL, IN 46032
27707-49 Fees
BRIDGET RANS STRONG
14061 ASHLAKE LANE
FISHERS, IN 46038
Hancock County
24150-30 Fees
TARA ANN DISBROW
1017 WEST U.S. 40
GREENFIELD, IN 46140
23271-49 Fees
DANIELLE KRISTEN LUHMANN
15153 CLOVE HITCH COURT
FORTVILLE, IN 46040
Harrison County
14531-11 CLE, Fees
RONALD D. CULLER
7491 CORYDON RIDGE ROAD
LANESVILLE, IN 47136
25258-31 CLE
*352
FREDERICK SCHULTZ HECHT
300 MCGRAIN STREET
APT.3
CORYDON, IN 47112
28334-49 Fees
JOSHUA OTTO SCHALK
4640 SHILOH ROAD SW
CORYDON, IN 47112
Hendricks County
15139-64 CLE, Fees
SCOTT EVAN CLEVELAND
P.O. BOX 171
AMO, IN 46103
27963-49 CLE, Fees
AUGUSTUS J. MENDENHALL
8443 CATCHFLY DRIVE
PLAINFIELD, IN 46168
18113-32 Fees
NANCY STARR PIERCY
429 GREAT LAKES CIRCLE W.
APT. C
AVON, IN XXXXX-XXXX
1144-32 CLE
RUSSELL M. WEBB JR
7386 BUSINESS CENTER DR.
SUITE A
AVON, IN 46123
Howard County
8436-34 Fees
BRADLEY DEAN HAMILTON
209 WEST WALNUT
KOKOMO, IN 46901
Johnson County
21907-88 CLE
TIMOTHY ALAN DOYLE
3382 AUBORN COURT
GREENWOOD, IN 46143
27583-41 Fees
MATTHEW JOSEPH KLEEMANN
444 OLD HICKORY LANE
GREENWOOD, IN 46142
27974-49 Fees
JOSEPH KIEL MUMMERT
1055 EAST JEFFERSON ST.
FRANKLIN, IN 46131
5886-41 CLE
CARMEN LARA QUINTANA
5062 NORTH GRAHAM ROAD
WHITELAND, IN 46184
Kosciusko County
26308-53 CLE, Fees
ROBERTO DOMINIQUE COLLETTE
401 EAST COLUMBIA STREET
PIERCETON, IN 46562
20347-02 CLE
DAVID NANTZ ROYSTER
ZIMMER INC.
P.O. BOX 708
WARSAW, IN 46581
La Grange County
17947-44 CLE, Fees
JEFFREY KYLE FETTERS
0940 E. 670S
WOLCOTTSVILLE, IN 46795
Lake County
27725-45 Fees
*353
MARY RIPPEY ANDERSON
1245 HEMLOCK COURT
MUNSTER, IN 46321
18535-45 CLE, Fees
MICHAEL JOHN BELLICH
693 PENNOCK CIRCLE
CROWN POINT, IN 46307
17298-64 Fees
WILLIAM EDWARD DITTRICH
9219 INDIANAPOLIS BLVD.
HIGHLAND, IN 46322
18621-45 CLE
THOMAS SCOT EHRHARDT
9801 CONNECTICUT DRIVE
CROWN POINT, IN 46307
12695-45 Fees
RICHARD GORDON HATCHER
2210 HAYES
GARY, IN 46404
16564-45 Fees
MARTIN DOUGLAS HOKE
728 C NEWCASTLE DRIVE
SCHERERVILLE, IN 46375
23835-45 Fees
JAMES CYRIL KOTZ
1722 THISTLE LANE
MUNSTER, IN 46321
10225-45 CLE, Fees
BRUCE ALAN LAMBKA
120 1/2 SOUTH MAIN STREET
CROWN POINT, IN 46307
9983-45 Fees
VICTOR L. LEAL
1412 N. DWIGGINS
GRIFFITH, IN 46319
22465-64 CLE
MARISSA JILL MCDERMOTT
7134 KNICKERBOCKER PKWY.
HAMMOND, IN 46323
26508-45 Fees
CARLA JAMELYN MORGAN
3824 DRUMMOND STREET
EAST CHICAGO, IN XXXXX-XXXX
24524-45 CLE, Fees
PHILIP CHIKE NCHEKWUBE
6804 POLK STREET
MERRILLVILLE, IN 46411
20341-45 CLE, Fees
JAMES STANLEY ROBINSON
7232 NORTHCOTE AVENUE
HAMMOND, IN 46324
246-45 CLE, Fees
ROBERT BERNARD SELUND JR
2834 45TH STREET
STE. B
HIGHLAND, IN 46322
15268-53 Fees
JAMES MARVIN SPIVAK
P.O. BOX 125
SCHERERVILLE, IN 46375
19985-45 Fees
FREDERICK JOHN TOM
9350 PARKWAY DRIVE
HIGHLAND, IN 46322
Madison County
6980-48 Fees
JAMES ELI FREEMAN JR
1001 JACKSON
ANDERSON, IN 46016
11971-48 CLE, Fees
*354
SAMUEL CRAIG HASLER
1106 MERIDIAN PLAZA
SUITE 251
ANDERSON, IN 46016
17384-46 CLE, Fees
JANINE L. SUTTON
3008 WEST 53RD STREET
ANDERSON, IN 46011
Marion County
15365-49 CLE
JACOB ATIA ATANGA
P.O. BOX 2121
INDIANAPOLIS, IN 46206
24045-49 Fees
MAXWELL NICHOLAS BARNES
600 EAST 96TH STREET
SUITE 600
INDIANAPOLIS, IN 46240
24759-49 Fees
REBECCA M. BARNES
324 EAST 45TH STREET
INDIANAPOLIS, IN 46205
27731-88 Fees
ETHAN GRAY BARTANEN
918 BARNWELL COURT
INDIANAPOLIS, IN 46217
26183-49 CLE, Fees
ALAN WILLIAM BAUERLE
6633 MILL RUN DRIVE
#1824
INDIANAPOLIS, IN 46214
12200-49 CLE
DAVID BRUCE BEHRMANN
4127 NORTH MERIDIAN ST.
INDIANAPOLIS, IN 46208
24898-49 CLE
CASSANDRA ANNE BENTLEY
6614 CAPRICORN DR. #2304
INDIANAPOLIS, IN 46237
2821-49 CLE
CLARENCE D. BOLDEN
1706 KENRUTH DRIVE
INDIANAPOLIS, IN 46260
21921-49 CLE
DEJUAN LAMONT BOUVEAN
3029 FOREST MANOR AVENUE
INDIANAPOLIS, IN 46218
23306-49 Fees
CONNIE FRALEY CAMPBELL
8153 PENN PLACE
INDIANAPOLIS, IN 46250
4346-49 Fees
JAMES PIERCE CAVANAUGH III
7168 GRAHAM ROAD
SUITE 160
INDIANAPOLIS, IN 46250
22207-30 CLE, Fees
ANDREW ERIC CLARK
424 E. WABASH STREET
INDIANAPOLIS, IN 46204
22596-49 CLE, Fees
ERIC SANFORD CROCKETT
6530 E. 55TH PLACE
INDIANAPOLIS, IN 46226
24739-49 CLE, Fees
ANTHONY J. DAMELIO JR
3950 PRIORITY WAY S. DR.
SUITE 210
INDIANAPOLIS, IN 46240
4407-49 Fees
*355
GLENN EDWARD DAVIS JR
2910 EAST 96TH STREET
SUITE A
INDIANAPOLIS, IN 46240
22334-49 CLE
THOMAS JAMES DERUE JR.
200 W. WASHINGTON STREET
INDIANAPOLIS, IN 46204
21172-49 Fees
DONALD D. DOUGLASS JR
500 N. MERIDIAN ST. #100
INDIANAPOLIS, IN 46204
21605-02 CLE
ADAM MATHEW DULIK
120 EAST MARKET STREET
SUITE 615
INDIANAPOLIS, IN 46204
13963-49 CLE, Fees
MARGO ELIZABETH ECKARD
47 S. SPENCER AVENUE
INDIANAPOLIS, IN 46219
26358-49 CLE
KIMBERLY MICHELLE ENGLAND
5526 E. MICHIGAN STREET
INDIANAPOLIS, IN 46219
26364-49 Fees
NICOLE REED FINELLI
2619 BANEBERRY LANE #1114
INDIANAPOLIS, IN 46268
18971-64 Fees
DAVID HAROLD HAJEK
9339 PRIORITY WAY WEST DR
SUITE 200
INDIANAPOLIS, IN 46240
26395-49 Fees
RYAN ANDREW HAMILTON
300 NORTH MERIDIAN ST.
SUITE 2700
INDIANAPOLIS, IN 46204
28253-49 Fees
ALEX CHARLES HAMMOND
1529 N. ALABAMA STREET
UNITE
INDIANAPOLIS, IN 46206
7478-49 CLE
GORDON LEE HARPER
4628 NORTH FRANKIN ROAD
INDIANAPOLIS, IN 46226
27157-49 Fees
MARK ALLEN HICKS
5217 NORTH ILLINOIS ST.
INDIANAPOLIS, IN 46208
26415-49 Fees
FELICIA LORRAINE HOWELLS
4841 COVERED BRIDGE ROAD
APT. C
INDIANAPOLIS, IN 46268
26002-49 CLE
KRISTINE ANDERSON KELLER
2301 N. PENNSYLVANIA ST.
INDIANAPOLIS, IN 46205
23629-49 Fees
JEFFREY KARL KERNER
4646 EVA LANE
INDIANAPOLIS, IN 46227
12854-49 CLE, Fees
JACK THOMAS KOLZE
5943 INDIANOLA AVE
INDIANAPOLIS, IN 46220
5298-49 CLE, Fees
DAVID KONNERSMAN
*356
501 INDIANA AVE. STE. 200
INDIANAPOLIS, IN 46202
22428-29 CLE
JEFFREY RYAN KOOI
8720 CASTLE CREEK PARKWAY
SUITE 321
INDIANAPOLIS, IN 46250
24454-49 Fees
THOMAS A. LADD
300 NORTH MERIDIAN STREET
SUITE 2700
INDIANAPOLIS, IN 46204
11424-49 Fees
KENT E. LAMB
1404 MAIN STREET
SPEEDWAY, IN 46224
27921-49 Fees
KRISTIN RENEE LAMB
ONE INDIANA SQUARE
SUITE 1660
INDIANAPOLIS, IN 46204
26452-49 CLE
AMY SUSAN LEVIN
11 SOUTH MERIDIAN STREET
INDIANAPOLIS, IN 46204
28369-02 Fees
ERIC WALLACH MARTIN
1103 ISLAND WOODS DR
INDIANAPOLIS, IN 46220
10872-49 CLE, Fees
THOMAS JOSEPH MCNULTY
7234 MERRIM ROAD
INDIANAPOLIS, IN 46240
27259-49 Fees
JESSE KYLE MOLINE
8615 MORGANTOWN ROAD
INDIANAPOLIS, IN 46217
11264-49 CLE, Fees
THOMAS COBURN MOORE II
ONE N. PENNSYLVANIA ST.
SUITE 240
INDIANAPOLIS, IN 46204
28366-49 Fees
PRISCILLA PALMER OBERLE
5819 NORTH NEW JERSEY ST.
INDIANAPOLIS, IN 46220
15535-49 CLE, Fees
LINDA K. PRYOR
4061 N. ILLINOIS STREET
INDIANAPOLIS, IN 46208
16287-49 Fees
RUTH MEYER PURCELL
6330 N. CHESTER AVENUE
INDIANAPOLIS, IN 46220
6429-30 Fees
MATTHEW FRANCIS LOUIS PUROL
842 N. BROADWAY STREET
INDIANAPOLIS, IN XXXXX-XXXX
27296-49 Fees
ELIZABETH MARIE RAMSEY
310 W. MICHIGAN ST.
APT. 629
INDIANAPOLIS, IN 46202
6626-49 CLE, Fees
WILLIAM JOSEPH RAWLS
6170 NORTH CRITTENDEN
INDIANAPOLIS, IN 46220
24503-49 CLE
PATRICIA LOUISE RIOS
6185 WASHINGTON BLVD.
INDIANAPOLIS, IN 46220
*357
23734-53 Fees
JAMES GRIFFITH SARBINOFF
2113 EAST 65TH STREET
INDIANAPOLIS, IN 46220
18871-49 Fees
TRINA SAUNDERS
5334 FALLWOOD DRIVE
APT. 101
INDIANAPOLIS, IN 46220
13374-98 Fees
WALTER E. SCHROEDER
12384 GEIST COVE DRIVE
INDIANAPOLIS, IN XXXXX-XXXX
25784-49 Fees
COURTNEY MICHELLE SCOTT
6483 TOWNSEND WAY
INDIANAPOLIS, IN 46268
15108-49 Fees
MICHAEL SEAN SHANAHAN
SUITE 205
1213 N. ARLINGTON
INDIANAPOLIS, IN 46219
22183-49 Fees
LLOYD K. SHELTON
6251 WINTHROP AVENUE
SUITE 12
INDIANAPOLIS, IN 46220
23144-46 CLE
THERESA LAUGHLIN SILVER
10455 COLLEGE AVENUE
INDIANAPOLIS, IN 46280
16872-29 Fees
ROBERT MERRILL SQUIER JR
8115 KNUE ROAD
INDIANAPOLIS, IN 46250
28110-49 Fees
MIRIAM LEILANI VIERNES
5695 N. DELAWARE STREET
INDIANAPOLIS, IN 46220
22569-49 CLE
ADAM MICHAEL WARNKE
9203 CHAMPTON
INDIANAPOLIS, IN 46256
26964-49 Fees
MICHAEL ROBERT WHITMORE
8613 HIGHWOODS LANE
INDIANAPOLIS, IN 46278
1275-49 Fees
DAVID LEE WILLS
8940 DANDY CREEK DRIVE
INDIANAPOLIS, IN 46234
26154-49 CLE
MAKSAT YERASSILOV
7141 KNOLLVALLEY LANE
INDIANAPOLIS, IN 46256
26940-49 CLE, Fees
DINA JIE YIN
EAST 96TH STREET
SUITE 600
INDIANAPOLIS, IN 46240
Marshall County
27506-71 Fees
WILLIAM ROBERT MISHLER
123 NORTH SENTER STREET
P.O. BOX 56
BREMEN, IN 46506
9612-50 Fees
JON EATHAN NEWCOMB
123 NORTH CENTER STREET
BREMEN, IN 46506
*358
Monroe County
25432-53 CLE, Fees
JOHN LEONARD PEAK
2525 E. BETHEL LANE
BLOOMINGTON, IN 47408
Morgan County
7934-49 CLE
SHAROLYN ESTHER HICKS
8594 N. BRIARWOOD LK.
EAST DRIVE
MONROVIA, IN 46157
Porter County
24071-64 CLE
CAROL BAGGE ALBERTI
1521 HOGAN AVENUE
CHESTERTON, IN 46304
Putnam County
28420-67 Fees
A BEATRICE TRAVIS
6624 E. COUNTY RD. 600 N
BAINBRIDGE, IN 46105
St. Joseph County
23263-71 CLE
BRIAN EUGENE CASEY
100 NORTH MICHIGAN STREET
SUITE 600
SOUTH BEND, IN 46601
3943-71 Fees
JOHN JOSEPH CONNAUGHTON
1516 MARQUETTE BLVD.
SOUTH BEND, IN 46628
24948-02 Fees
SYLVIA J. HOUSE
P.O. BOX 4424
SOUTH BEND, IN 46634
26867-71 CLE
DANAS LAPKUS
10040 GLYNWATER COURT
GRANGER, IN 46530
6169-71 Fees
ROBERT E. RODES JR
NOTRE DAME LAW SCHOOL
NOTRE DAME, IN 46556
16498-71 Fees
GLENN JOSEPH ROSSWURM II
5504 OTTAWA COURT
APT.3A
MISHAWAKA, IN 46545
26243-49 Fees
TENNEIL ERYN SELNER
103 W. WAYNE ST.
STE. 206
SOUTH BEND, IN 46601
1606-49 CLE, Fees
JOHN B. SWARBRICK JR
UNIVERSITY OF NOTRE DAME
112 JOYCE CENTER
NOTRE DAME, IN 46556
Scott County
11575-45 Fees
JEFFRY ALLAN HARRIS
P.O. BOX 265
SCOTTSBURG, IN 47170
Spencer County
8845-74 CLE
SIDNEY R. LINDSEY
217 MAIN STREET
ROCKPORT, IN 47635
*359
Tippecanoe County
9178-79 Fees
JOHN HENRY MEYERS IV
P.O. BOX 2402
WEST LAFAYETTE, IN 47996
11076-49 Fees
MARVIN RAY SCHLATTER
PURDUE UNIVERSITY
WEST LAFAYETTE, IN 47907
Vanderburgh County
16737-49 CLE
SARA HARRISON HOWARD
P.O. BOX 1287
25 NW RIVERSIDE DRIVE
EVANSVILLE, IN XXXXX-XXXX
25818-82 Fees
GREGORY DANIEL STIEFVATER
2405 NORTH GREENRIVER RD.
EVANSVILLE, IN 47715
21915-82 CLE
CHAD JACOB SULLIVAN
ONE MAIN STREET
SUITE 600
EVANSVILLE, IN 47708
White County
26176-49 Fees
DANIEL BAXTER WANN ALTMAN
116 CONSTITUTION PLAZA
MONTICELLO, IN 47960
OTHER
15683-29 Fees
TIMOTHY PAUL ALCORN
3806 BELLINGER WAY
MISSOURI CITY, TX 77459
18516-49 CLE, Fees
PAUL NEJAT ALP
324 G STREET S.W.
WASHINGTON, DC 20024
10481-98 CLE
JOSEPH JERALD ANDREW
1301 K STREET, NW
SUITE 600
WASHINGTON, DC 20005
25263-45 Fees
DAVID AUGUSTINE ARGAY
3349 NORTH KENMORE AVE.
#1F
CHICAGO, IL 60657
18339-49 CLE
BETSY MCKEE AULT
12517 TIVERTON LANE
GLEN ALLEN, VA XXXXX-XXXX
27515-10 Fees
THOMAS ELLIS BANKS II
1274 CHEROKEE ROAD
LOUISVILLE, KY 40204
25267-49 CLE
JUSTIN WILLIAM BARTLETT
927 OREGAN TRAIL
WYOMING, OH 45215
22274-17 CLE
DOUGLAS WESLEY BELLA
4N734 EAST BLUE LAKE CIR
SAINT CHARLES, IL 60175
4113-49 Fees
FRANKLIN FREDERICK BENTON
3100 WEST END AVENUE
SUITE 200
NASHVILLE, TN 37203
12210-98 Fees
*360
ERWIN FRANKLIN BERRIER JR
128 BUFFLEHEAD DRIVE
KIAWAH ISLAND, SC 29455
26008-49 CLE
ANDREA DAENILLE BONDS
3837 CASTLE CONNOR DR.
RICHTON PARK, IL 60471
21957-53 Fees
LINDSAY THOMAS BOYD
P.O. BOX 456
ELMHURST, IL 60126
23430-71 CLE
ANDREW GEORGE BRANIFF
401 E. ST. NE
WASHINGTON, DC 20002
22221-49 CLE
DELNISEA MONIQUE BROADNAX
1371 E. TANNERS CREEK DR.
NORFOLK, VA 23513
19024-49 CLE
JEANETTE MACLEOD BROOK
1200 SEVENTEENTH STREET
SUITE 2400
DENVER, CO 80202
27755-53 CLE, Fees
JOSHUA BRANDT BROOKS
3200 SOUTH FIRST STREET
#210
AUSTIN, TX 78704
4337-98 CLE
DANIEL DALE BROWN
819 SHERMAN
DANVILLE, IL 61832
3018-49 CLE
ROBERT ALVIN BURNS
5786 W. WOODSIDE DRIVE
CRYSTAL RIVER, FL 34429
20824-49 CLE
CHRISTOPHER LEE BUTZ
1500 N LAKE LEELANAU DR
LAKE LEELANAU, MI 49653
26791-71 CLE
CORDELL CARTER JR
4315 SOUTH WEBSTER STREET
SEATTLE, WA 98118
19235-22 CLE, Fees
MICHAEL PATRICK CASEY
315 BEAUMONT CENTER CIR.
SUITE 200
LEXINGTON, KY 40513
23901-71 Fees
CHRISTINE ELIZABETH CLARK
320 NORTH CLINTON
UNIT A
CHICAGO, IL 60601
17271-02 Fees
PAUL PHILIP CLEMENS
2311 BRANDONWOOD ROAD
TUSCALOOSA, AL 35406
3587-02 Fees
ROBERT BARRETT COCKRUM
3630 4TH AVENUE NE
BRADENTON, FL 34208
14213-49 Fees
ALAN HUDSON COFFEY
COFFEY COMMUNICATIONS INC
1505 BUSINESS ONE CIRCLE
WALLA WALLA, WA 99362
14214-49 CLE
LESTER H. COHEN
1459 WOLF RUN ROAD
*361
RENO, NV 89511
24581-31 CLE
JEANNETTE MARIE CONRAD
35 EAST WACKER DRIVE
SUITE 500
CHICAGO, IL 60601
13943-79 Fees
CHRISTOPHER DWIGHT CORRIGAN
5560 TENNYSON PKWY.
PLANO, TX 75024
10804-98 Fees
E. BRIAN DAVIS
6911 SPRIG LEAF CIRCLE
LOUISVILLE, KY XXXXX-XXXX
28189-82 Fees
JAMES BARTOW DAVIS
2901 PEBBLEWOOD DRIVE
VALDOSTA, GA 31602
12433-98 Fees
PAUL E. DEATS
60296 M-62
CASSOPOLIS, MI 49031
24460-49 CLE
MICHAEL KERRY DEKRUIF
1125 E. BROADWAY
#287
GLENDALE, CA 91205
14816-35 Fees
CATHERINE IRENE DILLEY
2851 ROLLING HILLS ROAD
SPACE 220
FULLERTON, CA 92835
10755-98 CLE
DONALD ALOYSIUS DOHENY JR
7590 NORTH GILMORE ROAD
HAMILTON, OH 45015
14822-22 CLE
CYRUS GILMORE DUTTON III
513 MAIN STREET
P.O. BOX 967
SHELBYVILLE, KY 40066
21153-10 CLE
ANGELA BETH EHRINGER
7462 SCARLET IBIS LANE
JACKSONVILLE, FL 32256
19085-15 Fees
FRANK ERIC ESPOHL
8075 BEECHMONT AVE.
CINCINNATI, OH 45255
23561-49 Fees
THOMAS RYAN EWICK
14 HOMEWOOD COURT
SPRINGFILED, IL 62704
22351-49 Fees
ERIC WILLIAM FALBE
4012 E. CLAREMONT AVENUE
PARADISE VALLEY, AZ 85253
13838-45 CLE
PATRICK JOSEPH FANNING
10 SOUTH RIVERSIDE DR.
SUITE 1770
CHICAGO, IL 60606
27703-49 CLE
WILLIAM B. FECHER
3700 CAREW TOWER
441 VINE STREET
CINCINNATI, OH 45202
16032-53 Fees
MARY E. FECHTIG
2038 NORTH CLARK, #345
CHICAGO, IL 60614
*362
24875-49 Fees
MICHELLE DAWN FIFE
1902 FILBERT STREET
SAN FRANCISCO, CA 94111
18636-67 Fees
DONNA ELSEN FLOYD
12706 WILLOW PARK DRIVE
LOUISVILLE, KY 40299
23788-53 Fees
TAMU KENYATTA FLOYD
3410 ARROYO OAK DRIVE
SAN ANTONIO, TX 78247
18235-45 CLE, Fees
JEFFREY LOREN FREEMAN
129 S. CRESTMOOR AVENUE
LOUISVILLE, KY 40206
20590-49 CLE
LINDA A. GRAFT
1250 SOUTH INDIANA AVENUE
#109
CHICAGO, IL 60605
15443-20 Fees
MICHAEL JOSEPH GRATTAN III
109 WEST KENNEDY AVENUE
GRAND JUNCTION, CO 81501
26278-71 CLE
JULIE REGINA GUNNIGLE
3308 N. OAKELY #1F
CHICAGO, IL 60618
16049-49 Fees
MARK CHRISTOPHER GUTHIER
7705 BRULE STREET
MADISON, WI 53717
19809-49 CLE
RANDOLPH MARTIN HAMMOCK
21054 SHERMAN WAY, 3RD FL
CANOGA PARK, CA 91303
8559-41 Fees
RANDALL ALBERT HARNISCH
768 EISENHOWER DR. N.W.
SALEM, OR 97304
27447-10 Fees
AMANDA L. HARTLEY
150 SOUTH THIRD STREET
LOUISVILLE, KY 40202
7601-49 Fees
DENNIS COURTLAND HAYES
4805 MT. HOPE DRIVE
BALTIMORE, MD 21215
12090-02 Fees
SCOTT KENDALL HEDEEN
P.O. BOX 2265
DOTHAN, AL XXXXX-XXXX
8391-98 Fees
ORLANDO MARAVILLAS HERNANDO
209 SHERWOOD COURT
MOORE, OK 73160
20935-02 CLE, Fees
KERRY MICHAEL HULTQUIST
1433 CUYLE STREET
BERWYA, IL 60402
25646-71 Fees
CRYSTAL NOVOSEL JOHNSON
P.O. BOX 682
KANE, PA 16735
5026-22 Fees
CHARLES DAVID JOHNSTONE
1024 CAPITAL CENTER DRIVE
SUITE 200
FRANKFORT, KY XXXXX-XXXX
*363
27188-49 CLE
JOI NKECHI KAMPER
4935 S GREENWOOD
CHICAGO, IL 60615
24542-70 Fees
ABIGAIL FORTUNE KEATON-MONTES
306 NORTH SIXTH STREET
ROGERS, AR 72756
27424-44 CLE, Fees
RON W. KIMBREL
151 SOUTH ROSE STREET
SUITE 900
KALAMAZOO, MI 49007
14591-49 Fees
BETTY ESTELLE LANDIS
206 THIRD AVENUE
ALTOONA, PA 16602
15215-45 CLE, Fees
THEODORE STANLEY LEONAS JR
12211 CATAWBA CT
HOMER GLEN, IL 60491
13707-53 Fees
ELLIOT RAPHAEL LEWIS
161 TIMBER VIEW DRIVE
OAK BROOK, IL 60523
24996-49 CLE
JAMES L. LIGGINS JR.
277 SOUTH ROSE STREET
SUITE 5000
KALAMAZOO, MI 49007
22157-45 CLE
JONATHAN MARK LIVELY
SEARS TOWER, SUITE 5500,
233 SOUTH WACKER DRIVE
CHICAGO, IL 60606
21000-49 Fees
WILLIAM LYNCH
260 18TH STREET
#10221
ATLANTA, GA 30363
24286-82 Fees
BRENDA KAY MAGSIG
3202 EAST JAMIE AVENUE
MASION, IL 62959
22077-45 CLE
RAMSEY LEWIS MALLORY SR
700 ADELLA AVENUE
JOLIET, IL 60433
26470-49 CLE
WARREN ALBERT MARGOLIES
1601 18TH STREET, NW
APT. 213
WASHINGTON, DC 20009
19330-49 Fees
EMILY DUCK MARSHALL
1224 ASBURY AVENUE
EVANSTON, IL 60093
23062-53 CLE
AARON OLLICE MATTHEWS
212 EAST GRAND RIVER AVE.
LANSING, MI 48906
20315-49 Fees
ANN GARVEY MEULBROEK
230 EAST WOODLAND
LAKE BLUFF, IL 60044
28387-49 Fees
CAROLYN ABBEY MILLER
77 WEST WACKER DRIVE
50TH FLOOR
CHICAGO, IL 60601
*364
26883-49 CLE
ZACHARY BENJAMIN MILLER
675 TOWNSEND AVENUE
UNIT 124
NEW HAVEN, CT 06512
24313-64 CLE
BRIAN DUANE MOBLEY
606 WEST CORNELIA AVENUE
APT. 591
CHICAGO, IL 60657
13058-98 CLE, Fees
BELINDA SUE MORTON
P.O. BOX 600
FAYETTEVILLE, WV 25840
14918-49 Fees
R. REID NELSON
811 A BLANCO STREET
AUSTIN, TX 78703
11271-49 Fees
COLLEEN FLANIGAN NEWCOMB
P.O. BOX 455
SPRUCE HEAD, ME 04859
15233-49 Fees
KELLY JOE NORTON
147 WEST CUMBERLAND ST.
P.O. BOX 130
MARTINSVILLE, IL 62442
15072-98 Fees
WALTER ORR
13346 PURPLE SAGE
DALLAS, TX 75240
17095-53 CLE
JANET LYNN PARSANKO
P.O. BOX 694
BILLINGS, MT 59103
24723-31 CLE
ROBERT EUGENE PATISON
2860 HUDSON AVENUE
CORONA, CA 92881
12282-98 Fees
DIANE TERESE PATRICK
13500 S.W. 66TH AVENUE
PINECREST, FL 33156
22504-79 CLE, Fees
MARK RICHARD PENNEY
3634 N. DAMEN AVENUE
CHICAGO, IL 60618
5920-98 CLE, Fees
WILLIAM CHARLES RASTETTER III
420 EAST FRONT STREET
TRAVERSE CITY, MI 49686
27699-46 Fees
MARGO CHRISTINE RUNKLE
P.O. BOX 344
UNION PIER, MI 49129
198-98 Fees
THOMAS LEE SCHOAF
122 S. LITCHFIELD RD.
GOODYEAR, AZ 85338
21077-71 CLE
DREW FREDRIC SEAMAN
1014 MAIN ST.
P.O. BOX 318
ST. JOSEPH, MI 49085
2113-10 Fees
NADER G. SHUNNARAH
200 SOUTH FIFTH STREET
SUITE 5 NORTH
LOUISVILLE, KY 40202
20370-98 Fees
TZOCHING ALLEN SHYU
*365
14/F, HUTCHISON HOUSE
10 HARCOURT ROAD
HONG KONG SAR, CHINA
16865-49 Fees
SARA ROLLINS SLAUGHTER
3930 N. SEELEY AVE.
CHICAGO, IL 60618
24407-53 Fees
BENJAMIN GEORGE SOSNOFF
25 RIVERPLACE DRIVE
APT 25-28
SOUTH PORTLAND, ME 04106
13472-98 Fees
MICHAEL JOE STARRETT
18 CARRIAGE WAY WEST
ST. PETERS, MO 63376
1914-49 Fees
JOAN ANTOINETTE STRINGER
4533 RIVERVIEW AVENUE
LOUISVILLE, KY 40211
24423-32 Fees
JIMMY TERRY JR.
128 ELIZABETHTON WAY
CLINTON, TN 37716
11433-64 Fees
DARRYL KEITH THOMAS
100 BROOKWOOD PL.
SUITE 500
BIRMINGHAM, AL 35209
13534-98 Fees
ANN CURRY THOMPSON
660 WOODWARD AVE., #2300
2300 FIRST NATL. BLDG.
DETROIT, MI 48226
878-02 CLE, Fees
DAVID ALAN TRAVELSTEAD
11750 ARCADIA LAKE ROAD
MARION, IL 62959
15087-10 Fees
CHARLES LEE TRIPLETT
1000 DEVON COURT
GOSHEN, KY 40026
2204-98 Fees
CHARLES IGNATIUS MARK TURNER
P.O. BOX 7042
930 NEWARK AVE.
JERSEY CITY, NJ 07307
22777-79 Fees
LISA ANN TURNER
222 FLAMINGO DRIVE
LOUISVILLE, KY 40218
21420-49 Fees
STUART MARTIN WEG
201 ST. CHARLES AVE.
SUITE 114-104
NEW ORLEANS, LA 70170
1160-98 CLE, Fees
DAVID CLAYTON WEIGEL
COLLIER CTY. GOVT. CTR.
8TH FLOOR
NAPLES, FL 34112
10483-49 Fees
PETER HOLLAND WEMPLE
P.O. BOX 8556
JACKSON, WY 83002
18223-71 Fees
LAWRENCE RICHARD WILLIAMS II
12755 N.W. CREEKSIDE DR.
PORTLAND, OR 97229
13675-98 Fees
DENNIS BAILEY WOLKOFF
*366
20 LOWELL STREET
CAMBRIDGE, MA 02138
20439-02 Fees
JENNIFER DIANE YODER
105 NORTH ORCHARD
FARMINGTON, NM 87401
10942-71 Fees
GREGORY PAUL YOURA
100 GALLERIA PARKWAY
SUITE 600
ATLANTA, GA 30339
24529-49 Fees
MARY A. ZACHAR
11755 WILSHIRE BLVD.
15TH FLOOR
LOS ANGELES, CA 90025
1495-49 CLE, Fees
DAVID LOUIS ZOELLER
816 WEST BLAINE STREET
SEATTLE, WA 98119